Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-15-00790-CR

                                           Ventura Reyes ALVARADO,
                                                    Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                        From the 144th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2009CR9646
                              Honorable Lorina I. Rummel, Judge Presiding

Opinion by:         Rebeca C. Martinez, Justice

Sitting:            Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice

Delivered and Filed: September 21, 2016

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           After Appellant Ventura Reyes Alvarado pled true to violating the conditions of his

community supervision, the trial court revoked his community supervision and sentenced him to

six years’ imprisonment. The trial court assessed a fine in the amount of $1,500.00 as well as court

courts of $510.00 1 and restitution of $75.00. Alvarado’s court-appointed appellate attorney filed

a brief containing a professional evaluation of the record in accordance with Anders v. California,

386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided Alvarado


1
    According to the Bill of Cost, the court costs included $200.00 for appointed attorney.
                                                                                      04-15-00790-CR


with a copy of the brief and informed him of his right to review the record and file his own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Alvarado did not file a

pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). However,

we also conclude the judgment assessing court-appointed attorney’s fees as costs against Alvarado

should be modified because the record reflects he is indigent. A “defendant who is determined by

the court to be indigent is presumed to remain indigent for the remainder of the proceedings in the

case unless a material change in the defendant’s financial circumstances occurs.” Gates v. State,

402 S.W.3d 250, 251 (Tex. Crim. App. 2013); TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (West

Supp. 2014). The record in this case does not support a determination that Alvarado’s financial

circumstances or ability to pay attorney’s fees changed after the trial court first determined him to

be indigent. See Gates, 402 S.W.3d at 252. The proper remedy is to reform the judgment and to

delete the attorney’s fees from the bill of cost as well as any ensuing order permitting withdrawals

from the appellant’s inmate account. See id. at 251-52.

        Therefore, we modify the judgment to delete the assessment of attorney’s fees against

Alvarado. The bill of cost and any order to withdraw funds from appellant’s inmate trust account

are modified to delete the requirement that he pay $200.00 in court-appointed attorney fees. We

grant the motion to withdraw filed by Alvarado’s appellate counsel and affirm the trial court’s

judgment as modified.

        No substitute counsel will be appointed. Should Alvarado wish to seek further review of

this case by the Texas Court of Criminal Appeals, Alvarado must either retain an attorney to file a

petition for discretionary review or Alvarado must file a pro se petition for discretionary review.
                                                -2-
                                                                                       04-15-00790-CR


Any petition for discretionary review must be filed within thirty days from the later of: (1) the date

of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                  Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                 -3-